GALSTON, District Judge.
These libels were consolidated at the trial.
Early on the morning of February 21, 1943, a collision occurred between the tankers New England and Plattsburgh Socony in Kill van Kull, at a point somewhat west of the Staten Island-Bayonne ferry slips.
The New England, with fuel oil in one of her tanks, left the Standard Oil plant at Bayonne and headed westward for- Bayway at about 12:30 a.m. As she proceeded through the Kills, and rounded the vicinity of the ferry-crossing that runs from Port Richmond on the Staten Island side to Bayonne on the Jersey shore, she stopped, according to the version of the maneuvers given by her master, in order to be sure that the ferryboat was not coming out of the slip. Then she stopped again, for there were boats ahead of her and on her starboard side. At the same time the master saw lights on boats over on the Staten Island side, and on one of the vessels a green light. The New England pursued a course then which would have permitted in his judgment a starboard passing. From that oncoming vessel he received a one whistle signal, and he answered by giving four short blasts and two danger signals. The coal tow head was 75 to 100 feet from his starboard side, and the master believed that there was room enough between the New England and the coal tow for the approaching vessel to pass through. After the danger signal was given, however, the other vessel, which proved to be the Plattsburgh Socony, came on and struck the starboard side along the No. 3 tank. The master observed, between the time that he first heard the one whistle signal and the time of collision, a faint red light on the approaching vessel, but at no time did she close out her green light.
The master of the Plattsburgh Socony testified that she had left Bayway, bound eastward, through the Kull, to Bayonne, partly loaded with gasoline, arriving in the vicinity of Kill van Kull about 12:20 a.m. The weather was clear, no wind, and visibility good. The tide was ebb, running through the Kills eastward from Shooter’s Island. The Plattsburgh is 260 feet long and 42 feet in width. As he arrived at Kill van Kull the master observed a derrick lighter proceeding eastward, and a Socony tug with a barge in tow also proceeding eastward. He had seen the Socony 18 as he rounded Shooter’s Island from the north, and that tug came eastward from the south side of Shooter’s Island, and at that time the Plattsburgh Socony was ahead of the No. 18. The derrick lighter he had observed leaving the Staten Island shore ahead of the No. 18. According to Wilson, the master of the Plattsburgh, the Socony 18 and her tow overtook the Plattsburgh as they were passing under the Bayonne bridge, that tow being very close to the Staten Island shore, and he was 75 or 100 feet north of the tug No. 18. As he proceeded eastward, the ferryboat left the Staten Island shore and blew one whistle, and the No. 18 responded with a one whistle, and so did the Plattsburgh. According to Wilson, he stopped his engines at the time of giving the one whistle reply signal to the ferryboat. He said he was in the channel, close to the Staten Island shore, as he observed the New England approaching. The New England was then about mid-channel, or somewhat south of mid-channel, and just westward of the ferry crossing. He saw her white headlight and both the red and green lights. The vessels seemed to be heading for each other. Accordingly the Plattsburgh blew a one blast whistle and received no reply, and blew a second one blast signal and received no reply. He then blew a danger signal and reversed both his engines at the same time. It was then, he said, that the New England blew two whistles, followed with a danger signal; and at that time, so he testified, the red light of the New England was shut out and her course changed to port. The collision then followed.
In the circumstances involving varying versions, the story told by a disinterested and competent witness is most important. Abbott, a pilot of the ferryboat, said his boat left the slip at the Staten Island shore at 12:32 a.m., and he saw the collision occur some few minutes thereafter. Prior to that time he had seen a tugboat towing six or eight empty barges astern of her close to the Bayonne shore, bound west, and west of the Bayonne ferry slip. He saw also the New England closer to the Bayonne shore, but east of the ferry slip. On seeing the New England he waited to permit her to clear the ferry slip, and when the New England was abreast of the last *219barge in the tow, the ferryboat proceeded. Then he could see to the westward and he observed a tugboat with a barge on her side bound east, and on her starboard quarter there was another oil tanker, also bound east and slightly astern of her. The second vessel was the Plattsburgh Socony. At that time the Plattsburg was about 200 yards east of the Bayonne bridge. He blew one short blast, which was answered by both the Socony and the Plattsburgh, and the ferryboat proceeded accordingly towards Bayonne. After that he heard a signal of two whistles, given by the New England, then an alarm. That struck him as being a danger signal because it was so unusual. The witness believed from his position that the New England and the Plattsburgh could have passed port to port. He believed that the Plattsburgh was slightly on the south side of mid-channel. He observed the New England headed towards the Staten Island shore and across the bow of the Plattsburgh. About two minutes elapsed from the time he heard the two-whistle signal to the collision. The collision occurred a little southward of mid-channel.
Abbott’s testimony tends, on the whole, to corroborate Wilson, but in one important respect he contradicts him. In cross-examination he admitted not only that the Plattsburgh was going faster than the New England, but that the Plattsburgh was going too fast for the locality and the prevailing traffic. He characterized the locality as a bottle-neck.
The fault of the New England is pretty dearly indicated. She departed from her course at a time when the safer procedure would have been to continue as she was proceeding off the port side of the coal tows. There seemed to be ample room in the channel to permit the New England safely to pass the Socony port to port. That the New England was thus not without fault was very frankly admitted by counsel in his opening statement. However, I think the Plattsburgh was not without fault, for .her speed in the circumstances was a contributing factor, as was likewise the failure of both vessels to exchange proper signals when each sighted the other.
Accordingly each libellant may have half damages. Appropriate findings of fact and conclusions of law will be filed concurrently with this opinion.